Case 1:20-cv-20536-UU Document 25 Entered on FLSD Docket 07/17/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-20536-UU

 ALFRED VILLODAS,

        Plaintiff,

 v.

 CAPITAL ONE BANK (USA), N.A.,

       Defendant.
 _______________________________________/

                                              ORDER

        THIS CAUSE comes before the Court upon the parties’ Joint Stipulation of Dismissal With

 Prejudice (the “Stipulation”). D.E. 24. The Court having considered the Stipulation and being

 otherwise fully advised in the premises, it is hereby

        ORDERED AND ADJUDGED that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the

 Stipulation is approved, and this case is hereby DISMISSED WITH PREJUDICE as to all parties

 and all claims, with each party bearing its own attorneys’ fees and costs.

        DONE AND ORDERED in Chambers, Miami, Florida, this _17th_ day of July, 2020.



                                               __________________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE

 Copies furnished:
 All counsel of record
